DETAILED ACTION
This is the first office action regarding application number 16/676,229, filed November 6, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because of the following informality: Figure 4A: Reference character “402a” should be corrected as “402” to be consistent with Applicant’s specification paragraphs [0093] and [00100]; and Figure 4B. Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informality: Paragraph [00167]: This paragraph comprising the phrase “What is claimed is:” should be removed. Applicant can choose to add this phrase at the beginning of the list of claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite 
for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12, 
Claim 12 recites the limitation "comparing the time bounds and the frequency bounds of the RF signal with the one or more bounding boxes" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim, since neither parent independent claim 1 nor parent dependent claim 6 recite limitations or features that distinctly reference one or more bounding boxes, which appear to be distinct from the measured time bounds and frequency bounds of the received RF signal. Hence, for the purposes of examination, this claim limitation will be interpreted as “comparing the time bounds and the frequency bounds of the RF signal with ”.
Regarding Claim 19, 
Claim 19 recites the limitation "wherein the one or more computers include a machine learning model that is trained using simulated energy samples from a signal environment simulator" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim, since parent independent claim 16 does not recite limitations that reference one or more computers. However, Claim 16 does recite one or more processors, and hence for the purposes of examination, this claim limitation will be interpreted as “wherein the one or more processors include a machine learning model that is trained using simulated energy samples from a signal environment simulator”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated
 by Jones, Keith John, GB2512093, published 9/24/2014 [hereafter referred as Jones].
Regarding Claim 1,
 Jones teaches
A method performed by at least one processor (Jones Figure 6, p.19 lines 6-33: “… A control processor is linked to both FFT and PDFT processors, to an ACF processor and to a combined phase-frequency offset estimation (CPFOE) processor … The control processor, as well as performing those individual tasks already defined, controls the flow of data between the other processors and between itself and the outside world …”), the method comprising: 
receiving, from one or more radio frequency (RF) communication receivers, a sample of electromagnetic energy processed by the one or more receivers (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites receiving a signal waveform (representing a sample of electromagnetic energy) by one or more radio frequency (RF) communication receivers. Jones teaches receiving radio frequency signals using a radio frequency receiver, and converting the received signals using an analogue-to-digital converter (ADC) into a sample data stream, where this input stream processed by the ADC represents a sample of electromagnetic energy processed by the one or more receivers (Jones Figure 1 and p.8 lines 13-16: “… it is essential to receive wideband radio frequency signals from the signal environment, using a radio frequency receiver. Analogue-to-digital conversion of the received signals, using an analogue-to-digital converter, produces a sampled data stream, and this input is shown as “from wideband ADC” in Fig.1.”).); 
examining the sample of electromagnetic energy to detect one or more RF signals present in the sample (Examiner’s note: Under its broadest reasonable interpretation in light of paragraphs [0039] and [0051]-[0052], this limitation broadly recites examining the electromagnetic energy to detect one or more RF signals present to generate a data sample. Jones teaches a method for determining individual signals within the sample data stream using channelizers, such that the channelizers (implemented using a computationally efficient polyphase DFT) identify a unique signal for a selected frequency interval (channel), where this processing that results in the identification of an unique signal corresponding to a process for examining the electromagnetic energy to detect one or more RF signals present to generate a data sample (Jones Figure 2 and p.8 line 18-p.9 line 3: “A first main phase … to be one of capturing those individual signals present within the signal environment that resemble signals of modulated swept frequency type … by partitioning the received wideband signals such that a unique time series is obtained for each individual signal whose spectral characteristics –namely size and shape– suggests that it might be of modulated swept frequency type. … Perform channelization upon the sampled data stream produced from the … (ADC) unit of a receiver using a suitably defined ‘channelizer’ … Typical channelizers are obtained … with a computationally efficient polyphase discrete Fourier transform (DFT) or PDFT …”).); and 
in response to detecting one or more RF signals present in the sample: 
extracting the one or more RF signals from the sample (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites extracting one or more RF signals from the examined data sample. Jones teaches segmenting the sampled data stream into data segments each containing a RF signal, where the segmentation process represents an extraction of the one or more RF signals from the sample (Jones p.9 lines 5-20: “… for each channelized data stream: Segment and overlap the sampled data stream … Note that the duration of the segment length must not be greater than the stationarity of the signal –which as is known in the art is the time period over which the statistics of the signal, such as those of mean and variance, would be expected to remain approximately constant …”).), 
estimating time and frequency bounds for each of the one or more RF signals (Examiner’s note: Under its broadest reasonable interpretation in light of paragraphs [0053] and dependent claims 2 and 3, this limitation broadly recites estimating time and frequency bounds of a signal sample using Fourier transform algorithms. Jones teaches performing a fast Fourier transform (FFT) to determine a shape and size of the signal in the frequency domain, where determining the shape and size involves determining the upper and lower bounds for each extracted signal spectrum (i.e., spectral width). The determination of these upper and lower bounds of the spectral width corresponds to a technique for estimating frequency bounds of the extracted signal. Jones additionally teaches performing an inverse FFT and discarding the boundary regions to eliminate the amount of signal overlap in the time domain. The determination of the upper and lower bounds of the signal segment size in the time domain corresponds to a technique for estimating time bounds of the extracted signal (Jones p.9 line 21-p.10 line 18: “Perform a fast Fourier transform (FFT) upon each data segment so as to convert the signal from the time domain to the frequency domain and compute estimates for both the ‘lower’ and ‘upper’ boundaries of each signal spectrum from analysis of the resulting power spectral density (PSD) measurements. This indicates the spectral width … Produce a separate version of the spectrum for each signal whose spectral characteristics –namely size and shape– suggests that it might be of modulated swept frequency type and filter off the unwanted spectral components … The spectral filtering is achieved by applying a spectral window with tapered edges to the signal spectrum … Perform an inverse FFT or IFFT, for each version of the spectrum, so as to convert the signal from the frequency domain to the time domain and discard the boundary regions of the resulting time-domain signal segment –the overall size of the discarded boundary regions should be equal to the amount of overlap used in the initial segmentation process. Compute estimates for both the ‘lower’ and ‘upper’ boundaries of each signal from analysis of the resulting signal magnitude measurements made in the time domain and extract the signals for subsequent analysis. The ‘lower’ and ‘upper’ boundaries are thus obtained from an analysis of the signal’s leading and trailing edges, respectively, with amplitude thresholds being used to determine where the signal starts and ends.”; and Figure 3, p.10 line 32-p.11 line 6).), and 
classifying, for each of the one or more RF signals, at least one of a type of a signal present, or a likelihood of signal being present, in the sample (Examiner’s note: Under its broadest reasonable interpretation, the phrase “likelihood of a signal being present” broadly recites a determination of whether a signal is present or known, and hence this limitation broadly recites classifying the one or more received RF signals as either a type of signal or a likelihood of the signal being known or present. Jones further teaches computing estimates for the signal period and the number of frequency sweep samples, and using these estimates to perform an analysis involving the estimated signal peaks relative to the main peak and the estimated number of sweep samples offset from the position of the main peak, and concluding whether the signal is of modulated swept frequency type or not. This conclusion of the signal being a modulated swept frequency type or not corresponds to a classification of the one or more RF signals according to a likelihood of a signal being present (Jones p.11 line 21-p.12 line 14: “The second main phase of the invention may be considered to be one of determining the modulation-independent parameters of the signal – when appropriate, given that the signal may or may not turn out to be of modulated swept frequency type – so as to assess whether or not the signal is of modulated swept frequency type. … Compute the autocorrelation function (ACF) from the captured signal segment. Then, given that the signal in question may – at least potentially at this stage – be of modulated swept frequency type: - Compute the ‘best’ estimate for the period of the modulated swept frequency signal, as measured in samples, using statistical analysis of the number-theoretic properties of the periodicities of the ACF peaks … Using the estimates already obtained for the boundaries and period of the modulated swept frequency signal compute the corresponding ‘best’ estimate for the number of frequency sweeps generated … The above system thus produces estimates … for those signal parameters that are independent of any non-trivial modulation present on the swept frequency signal, but which will nevertheless be essential for the subsequent determination of those signal parameters that actually define the modulation.”; and p.12 line 30-p.13 line 3: “… with regard to the ACF-based technique, the best estimate of the signal period is defined as being that which leads to the most ‘stable’ set of ACF peaks (i.e. where the peaks are sufficiently strong (exceeding some specified threshold relative to the main peak) and where the positions of the peaks (in terms of samples offset from the position of the main peak) most closely resemble those corresponding to the positions of the measured peaks. When the ACF peaks do not obey such a pattern the signal is assumed to be not of modulated swept frequency type …”).).
Regarding Claim 2,
 Jones teaches
The method of claim 1, wherein estimating time and frequency bounds for each of the one or more RF signals comprises: 
transforming the sample of electromagnetic energy from a time-series representation to a time-frequency representation (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s paragraphs [0039] and [0053], transforming the sample of electromagnetic energy from a time-series representation to a time-frequency representation involves applying Fourier transform algorithms to convert the sampled data into either the time or frequency domain. As indicated earlier, Jones teaches performing a fast Fourier transform (FFT) to determine a shape and size of the signal in the frequency domain, where determining the shape and size involves determining the upper and lower bounds for each extracted signal spectrum (i.e., spectral width). The determination of these upper and lower bounds of the spectral width corresponds to a technique for estimating frequency bounds of the extracted signal. As indicated earlier, Jones additionally teaches performing an inverse FFT (IFFT) and discarding the boundary regions to eliminate the amount of signal overlap in the time domain. The determination of the upper and lower bounds of the signal segment size in the time domain corresponds to a technique for estimating time bounds of the extracted signal. Both the FFT and IFFT methods are used to produce upper and lower boundary estimates in their respective frequency and time domains, where these upper and lower boundaries in both the time and frequency domain represent a time-frequency representation, and thus these FFT and IFFT methods correspond to transforming a received sample of electromagnetic energy from a time-series representation to a time-frequency representation (Jones p.9 line 21-p.10 line 18; and Figure 3, p.10 line 32-p.11 line 6).); 
determining the time bounds for each of the one or more RF signals based on the time-frequency representation (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s paragraphs [0039] and [0053], this limitation broadly recites determining time bounds for the RF signal based on the time-frequency representation produced by the Fourier transform algorithm. As indicated earlier, Jones teaches performing FFT and IFFT methods to produce upper and lower boundary estimates in their respective frequency and time domains, where these upper and lower boundaries in both the time and frequency domain represent a time-frequency representation, and thus these FFT and IFFT methods correspond to transforming a received sample of electromagnetic energy from a time-series representation to a time-frequency representation. In particular, Jones teaches applying the inverse FFT (IFFT) and discarding the boundary regions to eliminate the amount of signal overlap in the time domain. The determination of the upper and lower bounds of the signal segment size in the time domain corresponds to a technique for estimating time bounds of the extracted signal (Jones p.9 line 21-p.10 line 18; and Figure 3, p.10 line 32-p.11 line 6).); and 
determining the frequency bounds for each of the one or more RF signals based on the time-frequency representation (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s paragraphs [0039] and [0053], this limitation broadly recites determining frequency bounds for the RF signal based on the time-frequency representation produced by the Fourier transform algorithm. As indicated earlier, Jones teaches performing FFT and IFFT methods to produce upper and lower boundary estimates in their respective frequency and time domains, where these upper and lower boundaries in both the time and frequency domain represent a time-frequency representation, and thus these FFT and IFFT methods correspond to transforming a received sample of electromagnetic energy from a time-series representation to a time-frequency representation. In particular, Jones teaches applying the fast Fourier transform (FFT) to determine a shape and size of the signal in the frequency domain, where determining the shape and size involves determining the upper and lower bounds for each extracted signal spectrum (i.e., spectral width). The determination of these upper and lower bounds of the spectral width corresponds to a technique for estimating frequency bounds of the extracted signal (Jones p.9 line 21-p.10 line 18; and Figure 3, p.10 line 32-p.11 line 6).).
Regarding Claim 3,
 Jones teaches
The method of claim 2, wherein transforming the sampled energy from a time-series representation to a time-frequency representation comprises computing at least one of a fast Fourier transform (FFT), a digital Fourier transform (DFT), or a wavelet transform with the sampled energy (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s paragraphs [0039] and [0053], transforming the sample of electromagnetic energy from a time-series representation to a time-frequency representation involves applying fast Fourier transform algorithms to convert the sampled data into either the time or frequency domain. As indicated earlier, Jones teaches performing FFT and IFFT methods to produce upper and lower boundary estimates in their respective frequency and time domains, where these upper and lower boundaries in both the time and frequency domain represent a time-frequency representation, and thus these FFT and IFFT methods correspond to transforming a received sample of electromagnetic energy from a time-series representation to a time-frequency representation. In particular, Jones teaches applying a fast Fourier transform (FFT) to determine a shape and size of the signal in the frequency domain, where determining the shape and size involves determining the upper and lower bounds for each extracted signal spectrum (i.e., spectral width) in the frequency domain, as well as applying an inverse FFT (IFFT) and discarding the boundary regions to eliminate the amount of signal overlap in the time domain, such that this process determines the upper and lower boundaries of the signal segment size in the time domain (Jones p.9 line 21-p.10 line 7; and Figure 3, p.10 line 32-p.11 line 3).).
Regarding Claim 4,
 Jones teaches
The method of claim 2, wherein classifying at least one of a type or likelihood of signal present for each of the one or more RF signals comprises: 
comparing one or more of the time bounds or frequency bounds of each of the one or more RF signals with signal classification data (Examiner’s note: As indicated earlier, Jones teaches computing estimates for the signal period and the number of frequency sweep samples, and using these estimates to perform an analysis involving the estimated signal peaks relative to the main peak and the estimated number of sweep samples offset from the position of the main peak, and concluding whether the signal is of modulated swept frequency type or not. The signal period and number of frequency sweep samples represent values corresponding to one or more time bounds or frequency bounds for a RF signal. Jones further teaches this analysis involves determining whether the estimated signal peaks exceed specified thresholds relative to the main peak and whether the estimated number of samples offset from the position of the main peak closely resemble corresponding expected measured values, where these specified thresholds and expected measured values represent signal classification data. Hence, performing this analysis involving comparisons against observed and expected measured time bound or frequency bound signal values corresponds to a process for comparing one or more of the time bounds or frequency bounds of each of the one more RF signals with signal classification data (Jones p.11 line 21-p.12 line 14; and p.12 line 30-p.13 line 3).);
based on the comparing, determining that an RF signal of the one or more RF signals corresponds to one of one or more known types of signals (Examiner’s note: As indicated earlier, Jones teaches performing an analysis involving comparisons against observed and expected measured time bound or frequency bound signal values, and concluding whether the signal is of modulated swept frequency type or not. This conclusion of whether the signal is of modulated swept frequency type or not  corresponds to a determination that an RF signal of the one or more RF signals corresponds to one of one or more known types of signals (Jones p.11 line 21-p.12 line 14; and p.12 line 30-p.13 line 3).); and
classifying the signal as corresponding to the one or more known types of signals (Examiner’s note: As indicated earlier, Jones teaches performing an analysis involving comparisons against observed and expected measured time bound or frequency bound signal values, and concluding whether the signal is of modulated swept frequency type or not. This conclusion of whether the signal is of modulated swept frequency type or not corresponds to classifying the signal as corresponding to the one or more known types of signals (Jones p.11 line 21-p.12 line 14; and p.12 line 30-p.13 line 3).).
Regarding Claim 16,
Claim 16 recites a system comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 1, and hence is rejected under similar rationale provided by Jones as indicated in Claim 1. In addition, Jones teaches a system containing a control processor linked to other processors performing other functionalities, where the control processor controls the flow of data between the other processors between itself and the outside world, and hence this system containing a control processor communicating with other processors corresponds to a system containing “one or more processors”. Jones further teaches each processor has access to its own local memory to maximize the speed in which the computations are performed for each processor, as well as global memory for access by all processors in the system. A person having ordinary skill in the art would understand that this global memory and local memory contains executable instructions for the control processor to control the flow of data and interactions between each processor, and as such, the global and local memory collectively corresponds to “computer-readable media storing executable instructions that when executed, cause the one or more processors to perform operations” (Jones Figure 6, p.19 lines 6-33: “… A control processor is linked to both FFT and PDFT processors, to an ACF processor and to a combined phase-frequency offset estimation (CPFOE) processor, as well as to a global memory which contains that data needed to be accessed by all the processors … each of the above processors preferably has access to its own local memory in order to maximize the speed with which the associated computations are performed. The control processor, as well as performing those individual task already defined, controls the flow of data between the other processors and between itself and the outside world and ensures that the operation of the other processors is appropriately synchronized so as to deliver the correct outputs.”).
Regarding Claim 20,
Claim 20 recites the system of claim 16, comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 2, and hence is rejected under similar rationale provided by Jones as indicated in Claim 2, in view of the rejections applied to Claim 16. 
Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated
 by O'Shea et al., Convolutional Radio Modulation Recognition Networks, arXiv:1602.04105v3, June 10 2016 [hereafter referred as O'Shea 2016].
Regarding Claim 13,
 O’Shea 2016 teaches
A method performed by at least one processor (O’Shea 2016 p.4 Section Evaluation Dataset 4th paragraph: “… We model the generation of this dataset in GNU Radio [3] … and then slice each time series signal up into a test and training set using 128 samples rectangular windowing process. The total dataset is roughly 500 Mbytes stored in a python pickle file with complex 32 bit floating point samples.”; and p.7 Section 4.2 Evaluation Networks 2nd paragraph: “… We implement our network training and prediction in Keras [16] running on top of TensorFlow [19] on an NVIDIA Cuda [8] enabled Titan X GPU in a DIGITS Devbox.”), the method comprising: 
receiving a training data set including a plurality of time-series radio frequency (RF) signal samples (Examiner’s note: O’Shea 2016 teaches generating an initial dataset containing different digital and analog signal modulation types using GNU Radio and storing this dataset to be used for further generating additional training sets, and for further applying this dataset to a convolutional neural network model. Hence, the generation of this initial dataset to be used for generating additional data sets and applying them to a convolutional neural network model corresponds to receiving a training dataset including a plurality of time-series radio frequency (RF) signal samples (O’Shea 2016 p.2 Section 2 Modulation Recognition 2nd paragraph: “… we sample in-phase and quadrature components of a radio signal at discrete time steps … to obtain a 1xN complex valued vector … s(t) is a time series signal …”; p.4 Section 3 Evaluation dataset: “… We modulate real voice and text data sets onto the signal … we whiten the data using a block randomizer to ensure bits are equiprobable … We pass our synthetic data signal sets through harsh channel models which introduce unknown scale, translation, dilation, and impulsive noise onto our signal … We model the generation of this dataset in GNU Radio [3] and then slice each time series up into a test and training set using a 128 samples rectangular windowing process. The total dataset is roughly 500 Mbytes stored as a python pickle file …”; p.4 Section 3.2 Dataset Parameters: “We focus on a dataset consisting of 11 modulations: 8 digital and 3 analog modulation, all are widely used in wireless communications systems all around us … Data is modulated at a rate of roughly 8 samples per symbol with a normalized average transmit power of 0dB.”; p.4 Section 3.3 Dataset Visualization: “Inspecting a single example from each class of modulation in the time (figure 1) and frequency domain (figure 2) …”; and p.6 Section 3.6 Generating a dataset).); 
generating a training vector from the plurality of time-series signal samples (Examiner’s note: Under its broadest reasonable interpretation, the term “training vector” broadly indicates a list of training features or attributes, and hence this limitation broadly recites generating a list of training features or attributes from a plurality of time-series signals. O’Shea 2016 teaches generating a feature set of 32 expert features that uniquely identifies each modulation signal (including phase and amplitude related features), and using this feature set as input into different classifiers, where one of the classifiers is a CNN that takes time series samples r(t) as a set of 2xN vectors. The feature set of 32 expert features represents a training vector for each of these time-series signal samples r(t) (O’Shea 2016 p.3 Section 2.1 Expert Cyclic-Moment Features: “By computing the … received signal r(t), we may obtain a set of statistics which uniquely separate it from other modulations … For our expert feature set, we compute 32 features … the first 2 moments of the first 2 powers of the complex received signal, the amplitude, the phase, and the absolute value of phase for each of these lags. We train several classifiers on these set of expert features …”; p.3 Section 2.2 Convolutional Feature Learning: “We treat the complex valued input as an input dimension of 2 real valued inputs and use r(t) as a set of 2xN vectors into a narrow 2D convolutional network …”; p.4 Section 3 Evaluation dataset: “… slice each time series signal up into a test and training set using 128 samples rectangular windowing process.”; p.6 Section 3.6 Generating a dataset; pp.7 Section 4.2 Evaluation Networks 1st paragraph; and pp.8-9 Section 5 Results and Figure 7).); 
generating one or more new training vectors by modifying the plurality of time-series signal samples (Examiner’s note: O’Shea 2016 teaches using GNU Radio to modulate real voice and text data sets onto signals, and whitening the data to produce an initial signal dataset (O’Shea 2106 p.4 Section 3 Evaluation dataset 2nd-4th paragraphs). O’Shea 2016 additionally teaches applying other modulation techniques involving the application of digital and analog modulations on the signals generated by GNU Radio to generate additional training data sets containing additional information related to the modulation, where the application of these additional modulation techniques to generate additional training data sets with modulation features corresponds to a process for generating one or more new training vectors by modifying a plurality of time-series signal samples (O’Shea 2016 p.6 Section 3.6 Generating a dataset: “To generate a well characterized dataset, we select a collection of modulations … and operate on both discrete binary alphabets (digital modulations), and continuous alphabets (analog modulations). We modulate known data over each modem and expose them each to the channel effects described above using GNU Radio. We segment the millions of samples into a dataset consisting of numerous short-time windows … We extract steps of 128 samples with a shift of 64 samples to form our extracted dataset … After segmentation, examples are roughly 128 𝛍sec  each assuming a sample rate of roughly 1MSamp/sec. Each contains between 8 and 16 symbols with random time offset, scaling, rotation, phase, channel response, and noise. These examples represent information about the modulated data bits, information about how they were modulated, information about the channel effects the signal passed through during propagation, and information about the state of the transmitted and receiver device states and contained random processes.”).); and 
using the training vector and the one or more new training vectors to train a machine learning model for at least one of RF band segmentation, RF signal detection, or RF signal labelling (Examiner’s note: As indicated earlier, O’Shea 2016 teaches training a CNN classifier that takes time series samples r(t) as a set of 2xN vectors (O’Shea 2016 p.3 Section 2.2 Convolutional Feature Learning). O’Shea 2016 additionally teaches applying the generated training vectors into different CNN models to perform classification to identify the signal as one of 11 different modulation signal classes, where using a CNN model to perform classification to identify and label a signal as belonging to one of multiple classes corresponds to a process that uses the training vectors to train a machine learning model to perform RF signal labelling. The identification of a signal as belonging to one of multiple signal classes also corresponds to a process that uses the training vectors to train a machine learning model to perform RF signal detection of one of the multiple signal classes (O’Shea 2016 p.6 Section 3.6 Generating a dataset 2nd paragraph: “… We focus specifically on recovering the information about how the signal was modulated and thus label the dataset according to a discrete set of 11 class labels corresponding to the modulation scheme.”; p.6 Section 4 Technical Approach: “… The intuition behind the use of a convolutional neural network in this application then is that they will learn to form matched filters for numerous temporal features … which when taken together can for a robust basis for classification.”; p.7 Section 4.2 Classification Networks 1st paragraph: “We train against several candidate neural networks. A 4-layer network utilizing two convolutional layers and two dense fully connected layers (CNN and CNN2).”; p.8 Section 4.3 Training Complexity: “We train our highest complexity model … over the ~900,000 sample training set in batch sizes of 1024 …”; and p.10 Figure 8, and 2nd paragraph (Section 5 Results): “For our highest SNR case CNN2(0.6) classification we show a confusion matrix in figure 8. … we have a clean diagonal in the confusion matrix and can see our remaining discrepancies are that of 8PSK misclassified as QPSK, and WBFM misclassified as AM-DSB …”).).
Regarding Claim 14,
 O’Shea 2016 teaches
The method of claim 13, wherein generating one or more new training vectors by modifying the plurality of time-series signal samples comprises 
applying one or more of a linear impairment, a non-linear impairment, a frequency shift, an interference addition, a wideband filter, a frequency reverse, or a band elimination to the plurality of time-series signal samples (Examiner’s note: As indicated earlier, O’Shea 2016 teaches applying other modulation techniques involving the application of digital and analog modulations on the signals generated by GNU Radio to generate additional training data sets (O’Shea 2016 Section 3.6 Generating a dataset). O’Shea 2016 further teaches these modulation techniques involve manipulating the frequency, and using pulse-shaping filters to band-limit the signal as well as remove sharp wide-band transient signals. The performed frequency, amplitude, and phase manipulation corresponds to applying a frequency shift to the signal, and the use of pulse-shaping filters to band-limit a signal and remove wide-band transient signals corresponds to applying band elimination and wide-band filtering techniques to the signal, respectively (O’Shea 2016 p.5 Section 3.4 Modulated Information 1st-2nd  paragraphs: “… Complex baseband representation of a signal decomposes a radio voltage level time-series into its projections onto the sine and cosine functions at a carrier frequency. By manipulating the frequency, amplitude, phase, or sum thereof data bits are then modulated into this space … Pulse shaping filters such as root-raised cosine are then typically applied to band-limit the signal in frequency and remove sharp wide-band transients … we use a root-raised cosine pulse shaping filter …”).).
Regarding Claim 15,
 O’Shea 2016 teaches
The method of claim 13, further comprising 
determining at least one of an electromagnetic environment in which the machine learning model is to be deployed, or hardware components that are to be used in deploying the machine learning model (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites identifying a signal environment or a hardware component to apply a machine learning model. O’Shea 2016 teaches a real-world environment involving a radio communication system and a receiver that uses filters to perform convolution with an incoming time signal to optimize signal to noise as a way to recover or identify the received signal. O’Shea 2016 further teaches that using a convolutional neural network in this application is intuitive for performing classification, and hence this real-world signal environment involving a “matched-filter” receiver corresponds to an identification of an electromagnetic environment (i.e., radio communication system containing a transmitter and receiver communications link) and a hardware component (i.e., the receiver) to apply a machine learning model (O’Shea 2016 p.6 Section 4 Technical Approach 1st paragraph: “In a radio communication system, one class of receiver which is commonly considered is a “matched-filter” receiver … on the receive side of a communications link, expert designed filters matched with each transmitted symbol representation are convolved with the incoming time signal … By convolving, we average out the impulsive noise in the receiver in an attempt to optimize signal to noise. Typically, before this convolutional stage, symbol timing and carrier frequency is recovered … The intuition behind the use of a convolutional neural network in this application then is that they will learn to form matched filters for numerous temporal features … which when taken together can form a robust basis for classification.”).), 
wherein generating one or more new training vectors by modifying the plurality of time-series signal samples comprises modifying the plurality of time-series signal samples based on the electromagnetic environment in which the machine learning model is to be deployed, or the hardware components that are to be used in deploying the machine learning model (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites identifying a signal environment or a hardware component that modifies a plurality of time-series signals, where a machine learning model can be applied. As indicated earlier, O’Shea 2016 teaches a real-world environment involving a radio communication system and a matched-filter receiver that uses a convolutional neural network to average out the impulsive noise in a received signal (O’Shea 2016 p.6 Section 4 Technical Approach 1st paragraph). O’Shea 2016 additionally teaches real signals undergo channel effects (i.e., modulations) due to temperature conditions, and also experience random filtering based on the environment in which they are in, such as multi-path fading and frequency selective fading involving signal reflection from buildings, vehicles, or any reflector in the environment, where these channel effects are typically removed at the receiver by estimating and deconvolving the time varying channel response from a received signal. Hence, these real-world signal environments in which these channel effects caused by the environment (i.e., noise modulated into the signal through temperature changes; multi-path fading, frequency selective fading due to object reflection) are removed at a receiver through use of a convolutional neural network to convolve/deconvolve the received signal to average out the noise to identify the original received signal corresponds to an identification of an electromagnetic environment that modifies the plurality of time-series signals, where a machine learning model can be applied (O’Shea 2016 pp.5-6 Section 3.5 Effects on the Modulated Signal: Channel effects … are not deterministic and not completely invertible in a communications system. Real systems experience a number of effects on the transmitted signal … Thermal noise results in relatively flat white Gaussian noise at the receiver … Oscillator drift due to temperature and other semiconductor physics … result in symbol timing offset, sample rate offset, carrier frequency offset and phase difference. These effects result in a temporal shifting, scaling, linear mixing/rotating between channels, and spinning of the received signal … real channels undergo random filtering based on the arriving modes of the transmitted signal at the receiver … a phenomenon commonly known as multi-path fading or frequency selective fading, which occurs in any environment where signal may reflect off buildings, vehicles, or any form of reflector in the environment. This is typically removed at the receiver by the estimation of the instantaneous value of the time varying channel response and deconvolution of it from the received signal.”).).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over 
Jones, Keith John, GB2512093, published 9/24/2014 [hereafter referred as Jones] in view of O’Shea et al., Spectral Detection and Localization of Radio Events with Learned Convolutional Neural Features, 2017 25th European Signal Processing Conference (EUSIPCO), Aug 28 2017-Sept 2 2017, IEEE 2017 [hereafter referred as O'Shea EUSIPCO], in further view of O'Shea et al., Learning robust general radio signal detection using computer vision methods, published Oct 1 2017, 2017 51st Asilomar Conference on Signals, Systems, and Computers, Oct 29 2017-Nov 1 2017 [hereafter referred as O'Shea 2017].
Regarding Claim 7,
 Jones as applied to Claim 1 teaches
The method of claim 1.
While Jones teaches applying FFT and IFFT methods to estimate the time and frequency boundaries of a signal, Jones does not explicitly teach
… obtaining signal class probabilities …
O’Shea EUSIPCO teaches 
… obtaining signal class probabilities (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification paragraph [0092] and [00101], the term “signal class probabilities” is interpreted to indicate the received sample data containing potential signals in a time-frequency representation. O’Shea EUSIPCO teaches a dataset containing spectrograms computed from radio sources from different signal bands, where these spectrograms are representations of signals in the time and frequency domain. In the context of learning using a neural network, O’Shea EUSIPCO further teaches that these spectrogram images represent features in regions that contribute to the class probability of a signal, such that these signal features present in these regions or patches correspond to signal class probabilities (O’Shea EUSIPCO p.332 col.1 5th-7th paragraph: “Once such a network is learning it can easily be used for classification by prediction the most probable class … the learned features contributing to the probability of each class probability are the items of most interest here … There are a variety of techniques for object localization with this loosely labeled data … they focus on building a neural network to form a classifier of objects in the scene, and then further using properties of the network to perform localization … One of the simplest methods is to observe how the class probability surface relates to regions of input is by masking the input image (occluding all but a small patch) and observing how the probability of the prevailing class changes spatially …”; p.333 Section IV. Dataset: “… The dataset contains 8512 spectrograms from 13 different bands … Each spectrogram is assigned one unique label. … Spectrogram as computed from 131,072 unique complex samples taken from the radio at a sampling rate between 10MSps to 30MSps. Spectrograms are computed with a fft size of 1024 and an overlap of 900 samples and a hanning window is used. The resulting spectrograms are then stored. …”; and p.333 Figure 3. Example spectrograms of randomly sampled RF band samples: Signal time-frequency structures readily recognizable by a domain expert…”).) …
Both Jones and O’Shea EUSIPCO are analogous art since they both teach processing received signals to perform signal detection and classification.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the signal detection and classification methods taught in Jones and enhance them with the signal detection and classification methods as taught in O’Shea EUSIPCO as a way to improve the classification accuracy of detecting signals in a system. The motivation to combine is taught in O’Shea EUSIPCO, since these methods are shown to have high classification accuracy with low misclassification rates, hence providing a system a way to improve signal classification accuracy (O’Shea EUSIPCO p.334 col.1 2nd paragraph; and p.334 Section VI. Analysis and Conclusions).
While Jones in view of O’Shea EUSIPCO teaches applying FFT and IFFT methods to estimate the respective frequency and time boundaries of a signal, Jones in view of O’Shea EUSIPCO does not explicitly teach
… generating one or more bounding boxes having a time dimension and a frequency dimension based on the signal class probabilities, each bounding box corresponding to at least one of a type of signal or a likelihood of a signal type present.
O’Shea 2017 teaches
… generating one or more bounding boxes having a time dimension and a frequency dimension based on the signal class probabilities, each bounding box corresponding to at least one of a type of signal or a likelihood of a signal type present (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification paragraph [0092] and [00101], the term “signal class probabilities” is interpreted to indicate the received sample data containing potential signals in a time-frequency representation, and hence this limitation broadly recites generating one or more bounding boxes surrounding potential signals based on the received sample data in a time-frequency representation. O’Shea 2017 teaches training an object detection neural network for signal detection, applying computer-vision techniques to predict bounding boxes, labels and likelihoods (O’Shea 2017 p.830 col.1 1st-3rd paragraphs: “… Signal detection and localization are very analogous problems to visual object detection … The Faster RCNN [4] based approach coupled with Deep Residual Networks [5] provides state of the art performance in object detection and localization tasks. This typically takes the form of predicting bounding boxes, labels and likelihoods of a collection of objects within an image … relatively faster object detection schemes with single forward pass structures such as … (YOLO) … or (SSD) … are the most viable options to pursue …”). O’Shea 2017 further teaches the supervised training process involves annotating a series of bounding boxes and class labels onto wide-band RF spectral data from spectrogram images, where these spectrogram images have dimensions in time and frequency, and these annotations represent known ground truth data. O’Shea 2017 further teaches the training is based on optimizing a loss function that minimizes the sum of scaled mean-squared error loss between target labels and network predictions, where the optimization/minimization of this respective mean-squared error loss between target labels and network predictions corresponds to a class likelihood that each network prediction (i.e., bounding box) contains a signal associated with the corresponding target label (O’Shea 2017 p.830 Section III.A. Our Tiny-Yolo Network Architecture: “We use a network architecture for this work which is a variant of YOLO (known as tiny-YOLO) … The network takes raw spectral power values in time and frequency as input, and produces an output grid of detections through a series of narrowing convolutional layers … Each grid cell in the output contains regression targets for relative height and width, and class likelihood, allowing the network to simultaneously detect many emissions within a single spectrogram …”; p.830 Section III.B. Training & Evaluation Dataset: “The direct training process for network weights relies completely on supervised learning, where a series of bounding boxes and class labels are annotated onto wide-band RF spectral data. We develop such a dataset of labeled wide-band radio data with bounding boxes in time-frequency on top of signal of interest, by building a simulator in GNU Radio. … The training loss function … involves the minimization of a sum of scaled mean-squared error loss between target labels and network predictions for each of the grid output values. The full loss function … in equation 1 where                         
                            
                                
                                    L
                                
                                
                                    Y
                                    O
                                    L
                                    O
                                
                            
                        
                     represents the aggregate loss function optimized by the network …                         
                            
                                
                                    D
                                
                                
                                    L
                                    2
                                
                            
                        
                     represents the L2 distance between values (x/y location and width/height (w/h) …                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                     represents a class presence, and                         
                            
                                
                                    p
                                
                                
                                    i
                                
                            
                            
                                
                                    c
                                
                            
                        
                     is the class likelihood … for most of our work we can simplify this expression to a single class (i.e., detection only, not classification).”; p.831 Figure 3 Synthetic training set spectrograms with ground truth and predictions from the Tiny-YOLO network, where the ground truth annotations on the spectrogram data correspond to labeling one or more bounding boxes with a known signal type; p.831 col.1 equation (1) and p.831 Figure 4; and p.832 Figure 5 Small-Yolo network predictions of signal bounding boxes on over the air ISM band radio emissions, where the predicted bounding boxes are in dimensions of time and frequency).).
Both Jones in view of O’Shea EUSIPCO and O’Shea 2017 are analogous art since they both teach processing received signals to perform signal detection and classification.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the signal detection and classification methods taught in Jones in view of O’Shea EUSIPCO and enhance them with the signal detection and classification methods as taught in O’Shea 2017 as a way to improve the robustness of detecting signals in a system. The motivation to combine is taught in O’Shea 2017, since this process of applying bounding boxes and estimation of class likelihood to determine signal detection relies only on the bounded signals that are present in the training data, thus allowing for robust detection of many types of signal emissions without significant manual tuning, thereby also making the system more computationally efficient and less complex to maintain (O’Shea 2017 p.829 col.2 1st paragraph: “… Our approach seeks to introduce a third class of detectors which achieves both generality and sensitivity with a single set of algorithms, allowing for robust detection of many types of emissions without significant manual tuning, specializing detection and sensitivity for the signals present, but doing so in a way which is only constrained by available data”; and p.830 Section III.A. Our Tiny-Yolo Network Architecture, 1st paragraph).
Regarding Claim 8, 
Jones in view of O’Shea EUSIPCO, in further view of O’Shea 2017 teaches
The method of claim 7, wherein generating the one or more bounding boxes comprises 
generating one or more bounding boxes based on output of a neural network or a clustering algorithm (Examiner’s note: As indicated earlier, O’Shea 2017 teaches training an object detection neural network (i.e., Tiny-YOLO) to produce an output grid of detections, where each cell contains regression targets of relative height and width and predicted class likelihood, where the predicted class likelihoods from the neural network are associated with a presence of a class signal. Hence this process of producing a grid output and associated regression targets bounded by height and width from a neural network corresponds to a process for generating one or more bounding boxes based on an output of a neural network (O’Shea 2017 p.830 Section III.A. Our Tiny-Yolo Network Architecture: “We use a network architecture for this work which is a variant of YOLO (known as tiny-YOLO) … The network takes raw spectral power values in time and frequency as input, and produces an output grid of detections through a series of narrowing convolutional layers … Each grid cell in the output contains regression targets for relative height and width, and class likelihood, allowing the network to simultaneously detect many emissions within a single spectrogram …”; p.830 Section III.B. Training & Evaluation Dataset 2nd paragraph: “… The full loss function … in equation 1 where                         
                            
                                
                                    L
                                
                                
                                    Y
                                    O
                                    L
                                    O
                                
                            
                        
                     represents the aggregate loss function optimized by the network …                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                     represents a class presence, and                         
                            
                                
                                    p
                                
                                
                                    i
                                
                            
                            
                                
                                    c
                                
                            
                        
                     is the class likelihood … for most of our work we can simplify this expression to a single class (i.e., detection only, not classification).”), p.831 col.1 equation (1); p.831 Figure 4; and p.832 Figure 5 Small-Yolo network predictions of signal bounding boxes on over the air ISM band radio emissions, where the predicted bounding boxes are in dimensions of time and frequency).) … 
… that receives the signal class probabilities as input (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification paragraph [0092] and [00101], the term “signal class probabilities” is interpreted to indicate the received sample data containing potential signals in a time-frequency representation. As indicated earlier, O’Shea 2017 teaches training an object detection neural network (i.e., Tiny-YOLO) to produce an output grid of detections, where each cell contains regression targets of relative height and width and predicted class likelihood, where the predicted class likelihoods from the neural network are associated with a presence of a class signal. The input into this neural network are a set of spectral power values in time and frequency, and are represented as spectrograms (O’Shea 2017 p.830 Section III.A. Our Tiny-Yolo Network Architecture 2nd paragraph: “The network takes raw spectral power values in time and frequency as input, and produces an output grid of detections … Each grid cell in the output contains regression targets for relative height and width, and class likelihood …”; and p.831 Section IV. Performance Analysis 1st paragraph). As indicated earlier, O’Shea EUSIPCO teaches a dataset containing spectrograms computed from radio sources from different signal bands, where these spectrograms are representations of signals in the time and frequency domain, where these spectrogram images represent features in regions that contribute to the class probability of a signal, such that these signal features present in these regions or patches correspond to signal class probabilities. O’Shea EUSIPCO further teaches this dataset is split into a training dataset that is applied as input into a neural network (O’Shea EUSIPCO p.333 Section IV. Dataset; p.333 Figure 3. Example spectrograms of randomly sampled RF band samples: Signal time-frequency structures readily recognizable by a domain expert…; O’Shea EUSIPCO p.332 col.1 5th-7th paragraph; and O’Shea EUSIPCO pp.333-334 Section V.A. Band Classification). Hence the combination of O’Shea EUSIPCO and O’Shea 2017 teaches providing signal class probabilities in the form of spectrograms as input into a neural network.).
Regarding Claim 9, 
Jones in view of O’Shea EUSIPCO, in further view of O’Shea 2017 teaches
The method of claim 7, further comprising labelling each of the one or more bounding boxes with the corresponding one or more types (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites labelling each bounding box with a label indicating a type of signal. As indicated earlier, O’Shea 2017 teaches annotating a series of bounding boxes and class labels onto wide-band RF spectral data, where these annotations of class labels onto wide-band RF spectral data corresponds to labeling the one or more bounding boxes with the corresponding one or more signal types (O’Shea 2017 p.830 Section III.B. Training & Evaluation Dataset: “The direct training process for network weights relies completely on supervised learning, where a series of bounding boxes and class labels are annotated onto wide-band RF spectral data. We develop such a dataset of labeled wide-band radio data with bounding boxes in time-frequency on top of signal of interest, by building a simulator in GNU Radio. …”; and p.831 Figure 3 Synthetic training set spectrograms with ground truth and predictions from the Tiny-YOLO network, where the ground truth annotations on the spectrogram data correspond to labeling one or more bounding boxes with a known signal type).).
Regarding Claim 10, 
Jones in view of O’Shea EUSIPCO, in further view of O’Shea 2017 teaches
The method of claim 7, wherein generating one or more bounding boxes having a time dimension and a frequency dimension based on the signal class probabilities comprises determining the likelihood of a signal type present for each of the one or more bounding boxes, wherein a likelihood for a bounding box indicates that the bounding box correctly represents a type of signal (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification paragraphs [0092] and [00101], this limitation broadly recites determining the likelihood of a signal type present for each one or more bounding boxes, where each bounding box contains a type of signal. As indicated earlier, O’Shea 2017 teaches the training of an object detection neural network using time and frequency spectral values is based on optimizing a loss function that minimizes the sum of scaled mean-squared error loss between target labels and network predictions, where the optimization/minimization of this respective mean-squared error loss between target labels and network predictions corresponds to a class likelihood that each network prediction (i.e., bounding box) contains a signal associated with the corresponding target label. Hence, the training of the object detection neural network to perform this class presence and class likelihood prediction corresponds to a process that determines the likelihood of a signal type present for each of the one or more bounding boxes, where the likelihood indicates that the bounding box correctly contains a type of signal (O’Shea 2017 p.830 Section III.A. Our Tiny-Yolo Network Architecture; p.830 Section III.B. Training & Evaluation Dataset 2nd paragraph; p.831 Figure 3 Synthetic training set spectrograms with ground truth and predictions from the Tiny-YOLO network, where the ground truth annotations on the spectrogram data correspond to labeling one or more bounding boxes with a known signal type; p.831 col.1 equation (1) and p.831 Figure 4; and p.832 Figure 5 Small-Yolo network predictions of signal bounding boxes on over the air ISM band radio emissions, where the predicted bounding boxes are in dimensions of time and frequency).).
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Jones, Keith John, GB2512093, published 9/24/2014 [hereafter referred as Jones] in view of Mitola III, Joseph, U.S. PGPUB 2017/0147940, published 5/25/2017 [hereafter referred as Mitola].
Regarding Claim 5,
 Jones as applied to Claim 1 teaches
The method of claim 1, wherein classifying at least one of a type of a signal present, or a likelihood of signal being present, in the sample comprises classifying at least one of a type of a signal present, or a likelihood of signal being present, in the sample (Examiner’s note: Under its broadest reasonable interpretation, the phrase “likelihood of a signal being present” broadly recites a determination of whether a signal is present or known, and hence this limitation broadly recites classifying the one or more received RF signals as either a signal type or a likelihood of the signal (i.e., known/unknown or presence/absence). As indicated earlier, Jones further teaches computing estimates for the signal period and the number of frequency sweeps, and using these estimates to perform an analysis of the estimated signal peaks relative to the main peak, and concluding whether the signal is of modulated swept frequency type or not, where the likelihood of this signal type being a modulated swept frequency type or not corresponds to a classification of the one or more RF signals according to a likelihood of a signal being present (Jones p.11 line 21-p.12 line 14; and p.12 line 30-p.13 line 3).)… 
	However, Jones does not teach
… using a machine learning model.
Mitola teaches
… using a machine learning model (Examiner’s note: Mitola teaches using a Signals Categories (SigCat) learning machine containing a neural network that classifies received signals into different signal categories, including Clutter and Unknown categories that are used to contain signals that are neither known signals or noise, or signals that have been corrupted through noise, respectively. The use of SigCat learning machine containing a neural network to classify different federal signal types into different signal categories as well as providing Clutter and Unknown categories for “signals” that are either influenced or corrupted by noise and hence do not belong to any known signal category corresponds to using a machine learning model to perform classification that identifies whether a received signal is present or not (Mitola Figure 2, [0035], [0039]: “Other Signal Types 2300 may also include one or more signals having statistical characteristic having some characteristics of incumbent and/or managed signals … corrupted to a large degree by noise. Such signal may be termed Clutter since they are neither signals nor noise … Replicas of federal incumbent signals 2100 may be corrupted for training purposes by incorporating samples of noise into the training of a SigCat NN 2000 for an Unknown Category 2700 …”; Figure 4A; Figure 5, [0053]: “… the method 500 may collect example signals that correspond to categories for which to train the neural network … signals can be collected that can be used to train the neural network to recognize signals in the following categories: (Federal) Incumbent, Managed, Noise, and Clutter.”).).
Both Jones and Mitola are analogous art since they both teach analyzing received radio signals to determine the presence or absence of known signal types.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the signal detection and classification methods taught in Jones and enhance them to use a neural network as taught in Mitola as a way to preserve the privacy and to improve the security of the detected signal characteristics. The motivation to combine is taught in Mitola, since using a machine learning module containing a neural network to perform signal classification makes it essentially impossible for a malicious agent to reverse-engineer the neural network to determine the capabilities and limitations of the module, thus preserving privacy of the module and improving its usage in classified or top-secret applications (Mitola [0019]).
Regarding Claim 18,
 Jones as applied to Claim 16 teaches
The system of claim 16.
While Jones teaches receiving samples from a radio frequency receiver and using an analog-to-digital converter to produce a sampled data stream (Jones p.8 lines 13-16 and Figure 1), Jones does not explicitly teach
… wherein the one or more processors include a machine learning model that is trained using sampled electromagnetic energy from the RF communication receiver.
Mitola teaches
… wherein the one or more processors include a machine learning model that is trained using sampled electromagnetic energy from the RF communication receiver (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites a system including one or more processors executing a trained machine learning model, using sampled electromagnetic energy from a RF communication receiver as training data. As indicated earlier, Mitola teaches using a Signals Categories (SigCat) learning machine containing a neural network to identify different federal signal types and classify them into different signal categories (Mitola Figure 2, [0035], [0039]; Figure 4A; Figure 5, [0053]). Mitola also teaches a computing system containing a processor that generates training signals that is used to train the SigCat NN (Mitola [0015]: “… The computing device includes … a processor … is configured to … cause the processor to generate a set of training signals comprising signals representative of each of a plurality of categories of signals, train a machine learning component using the set of training signals so that the machine learning technique can categorize new signals …”; Figure 5, [0053], [0058]). Mitola additionally teaches the training data for the SigCat NN is based from the information provided to the military spectrum management system. These signals are initially transmitted from cell towers and sensed on receivers found on spectrum sharing devices, where these devices perform spectrum measurements that are provided to a spectrum broker and given to a military spectrum management system in the form of time-domain samples. Hence the training data generated on the computing system is based on time-domain samples received by receivers found on spectrum sharing devices, and as such this computing system containing this functionality corresponds to a system including one or more processors executing a machine learning model, using sampled electromagnetic energy from a RF communication receiver as training data (Mitola [0014]: “… a computerized method of categorizing signals sensed from receivers into one of a plurality of categories using a machine learning component …”; Figure 1, [0031]-[0034]: “… the SAS 1000 comprises a commercial domain 1100 … A commercial domain 1100 may comprise one or more small cells 1115 e.g., that may include … one or more other types of spectrum sharing devices (SSD) 1130. Each type of spectrum sharing device 1115-1130 may perform spectrum measurements … A spectrum broker 1200 … may comprise a database 1210 of spatial, temporal, and spectrum knowledge … and a SAS signal training system (SST) 1220 capable of generating SigCat NN’s (SNN) 1230. The commercial LTE operator provides spectrum requests and sensing data to the spectrum broker 1200 … The spectrum broker 1200 provides spectrum requests to the military spectrum management system 1300 … The information associated with FS1, FS2, … FSN include time-domain samples of a signal and parameter of such a signal such as its carrier frequency and bandwidth. The military spectrum management system 1300 provides the collection 1300 … to the SST system 1220.”; Figure 2, [0036]: “Federal Signal Types 2100 comprise time domain and frequency domain samples of signals organized for the efficient training of a SigCat NN …”).).
Both Jones and Mitola are analogous art since they both teach analyzing received radio signals to determine the presence or absence of known signal types.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the signal detection and classification methods taught in Jones and enhance them to use a neural network taught in Mitola as a way to preserve the privacy and to improve the security of the detected signal characteristics. The motivation to combine is taught in Mitola, as provided in the prior art claim mapping of Claim 5 recited above.
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Jones, Keith John, GB2512093, published 9/24/2014 [hereafter referred as Jones] in view of O'Shea et al., Convolutional Radio Modulation Recognition Networks, arXiv:1602.04105v3, June 10 2016 [hereafter referred as O'Shea 2016].
Regarding Claim 6,
 Jones as applied to Claim 2 teaches
The method of claim 2.
However, Jones does not teach
… annotating at least one of the time-series representation or the time-frequency representation with the at least one of a type or likelihood of signal present for each of the one or more RF signals; and 
storing the annotated representation.
O’Shea 2016 teaches
… annotating at least one of the time-series representation or the time-frequency representation with the at least one of a type or likelihood of signal present for each of the one or more RF signals (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites labeling the time-series or the time-frequency representation for each RF signal indicating a signal type or a likelihood of a signal being present. As indicated earlier, O’Shea 2016 teaches generating an initial dataset containing different digital and analog signal modulation types using GNU Radio and storing this dataset to be used for further generating additional training sets, and for further applying this dataset to a convolutional neural network model (O’Shea 2016 p.7 Section 4.2 Classification Networks 1st paragraph; and p.8 Section 4.3 Training Complexity). O’Shea 2016 further teaches labelling based on the identification of each signal to a discrete set of 11 class labels corresponding to the modulation scheme. Each of these class labels of 11 types of modulation schemes (shown in O’Shea 2016 p.10 Figure 8) correspond to a label type, and hence this process of labeling each signal corresponds to annotating a time-series signal representation with a signal type (O’Shea 2016 p.4 Section 3.2 Dataset Parameters: “We focus on a dataset consisting of 11 modulations … BPSK, QPSK, 8PSK, 16QM, 64QAM, BFSK, CPFSK, and PAM4 … WB-FM, AM-SSB, and AM-DSB …”; p.6 Section 3.6 Generating a dataset 2nd paragraph: “… We focus specifically on recovering the information about how the signal was modulated and thus label the dataset according to a discrete set of 11 class labels corresponding to the modulation scheme.”; and p.10 Figure 8).); and 
storing the annotated representation (Examiner’s note: As indicated earlier, O’Shea 2016 teaches labelling based on the identification of each signal to a discrete set of 11 class labels corresponding to the modulation scheme. Each of these class labels of 11 types of modulation schemes (shown in O’Shea 2016 p.10 Figure 8) correspond to a label type. A person having ordinary skill in the art would understand that the labels corresponding to each signal modulation type would have to be stored in order to produce the plot shown in O’Shea 2016 Figure 8 (O’Shea 2016 p.4 Section 3.1 Dataset Availability: “This dataset is available in picked python format at http://radioml.com …”; p.6 Section 3.6 Generating a dataset 2nd paragraph; and p.10 Figure 8).).
Both Jones and O’Shea 2016 are analogous art since they both teach processing received signals to perform signal detection and classification.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take signal detection and classification methods taught in Jones and enhance them with the signal detection and classification methods taught in O’Shea 2016 as a way to detect and classify/label a plurality of different generated signal types. The motivation to combine is taught in O’Shea 2016, since the labelled signal data can be used to produce visualizations to further evaluate the classification accuracy of the predicted label against the true label for the signal. These evaluation results in turn help identify misclassifications, which can be used to identify areas in which to improve the classification accuracy and performance of the neural network performing the classification (O’Shea 2016 p.10 Figure 8, p.11 Figures 9-12, and pp.10-11 2nd-5th paragraphs).
Regarding Claim 19,
 Jones as applied in Claim 16 teaches
The system of claim 16.
However, Jones does not explicitly teach
… wherein the one or more processors include a machine learning model that is trained using simulated energy samples from a signal environment simulator.
O’Shea 2016 teaches
… wherein the one or more processors include a machine learning model that is trained using simulated energy samples from a signal environment simulator (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites a system including one or more processors executing a trained machine learning model, using simulated energy samples from a signal environment simulator as training data. As indicated earlier, O’Shea 2016 teaches a system containing one or more processors for generating an initial dataset and training a convolutional neural network (O’Shea 2016 p.4 Section Evaluation Dataset 4th paragraph; and p.7 Section 4.2 Evaluation Networks 2nd paragraph). O’Shea 2016 teaches the generation of this initial dataset is based on modeling synthetically generated signals using GNU Radio, which represents a signal environment simulator. Hence, the use of GNU Radio to model these signals to produce datasets that are further used as training data for training a convolutional neural network corresponds to a system including one or more processors executing a machine learning model, using sampled electromagnetic energy from a signal environment simulator as training data (O’Shea 2016 p.2 Section 2 Modulation Recognition 2nd paragraph; p.4 Section 3 Evaluation dataset: “… We model the generation of this dataset in GNU Radio [3] using the GNU Radio channel model [14] blocks and then slice each time series signal up into a test and training set …”; p.4 Section 3.2 Dataset Parameters).).
Both Jones and O’Shea 2016 are analogous art since they both teach processing received signals to perform signal detection and classification.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take signal detection and classification methods taught in Jones and enhance them with the signal detection and classification methods taught in O’Shea 2016 as a way to detect and classify/label a plurality of different generated signal types. The motivation to combine is taught in O’Shea 2016, since radio communication signals already represent synthetically generated objects. Producing synthetically generated signals that can represent a variety of signals allows a system to accurately generate a diverse set of real-life signals to be used by the system, thereby improving its robustness and usage in real world applications (O’Shea 2016 p.4 Section 3 Evaluation Dataset 1st-3rd paragraphs).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over 
Jones, Keith John, GB2512093, published 9/24/2014 [hereafter referred as Jones] in view of O’Shea et al., Spectral Detection and Localization of Radio Events with Learned Convolutional Neural Features, 2017 25th European Signal Processing Conference (EUSIPCO), Aug 28 2017-Sept 2 2017, IEEE 2017 [hereafter referred as O'Shea EUSIPCO], in further view of O'Shea et al., Learning robust general radio signal detection using computer vision methods, published Oct 1 2017, 2017 51st Asilomar Conference on Signals, Systems, and Computers [hereafter referred as O'Shea 2017] as applied to Claim 10; in even further view of Matei, Enrico and Harrison, Greg, "Machine Learning for Wireless Spectrum Awareness", presented at GTC Washington DC Conference, October 2018, Presentation slides in combination with Presentation transcript corresponding to Video Presentation, identified and provided as a third-party submission present in application file wrapper (*copies not provided in this Office Action*) [referred as Matei-Harrison].
Regarding Claim 11, 
Jones in view of O’Shea EUSIPCO, in further view of O’Shea 2017 as applied to Claim 10 teaches
The method of claim 10.
However, Jones in view of O’Shea EUSIPCO, in further view of O’Shea 2017 does not explicitly teach
… labelling each of the one or more bounding boxes with the at least one corresponding likelihood.
Matei-Harrison teaches
… labelling each of the one or more bounding boxes with the at least one corresponding likelihood (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites labelling each bounding box with a label indicating a type indicating the likelihood of a signal (i.e., known/unknown or presence/absence). Matei-Harrison teaches processing received signals using a convolutional neural network, and labeling the results of the predicted bounding boxes with the corresponding signal type (Matei-Harrison Presentation slides 37, 54-57, 59-61; and Presentation transcript p.4 and pp.5-6 corresponding to Video Presentation minutes 19:43-23:10; 27:17-29:10).).
Both Jones in view of O’Shea EUSIPCO, in further view of O’Shea 2017 and Matei-Harrison are analogous art since they both teach processing received signals to perform signal detection and classification.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take signal detection and classification methods taught in Jones in view of O’Shea EUSIPCO, in further view of O’Shea 2017 and enhance them to include the labeling of the detected predicted signal types as taught in Matei-Harrison as a way to measure the performance and accuracy of the detected signals. The motivation to combine is taught in Matei-Harrison, since labeling the detected signals provides some confidence that the system can identify known signals that one considers important or is interested in further analysis, thereby improving the performance and accuracy of the system, as well as providing a robust system that generalizes the detection and classification of signals across a large populations of devices, without applying additional data to further tune and identify other unknown signals (Matei-Harrison Presentation slides 7-23, and 63; and Presentation transcript p.6 corresponding to video presentation minutes 30:41-32:36: “So that’s TA2 and RFMLS in a nutshell … This stuff has to work in with real streaming data, having the government be handed a system that they can train without us touching it on signal types that they’ve identified as important that we haven’t seen before … The proof that you have not hand-engineered what’s going on in here … So getting away very much from some of the historical sort of hand-engineered aspects of, in order to perform well in this task you gotta give me data I’m going to go tune the knobs … There’s a much stronger emphasis here on proof that the systems that you have learned generalize across large populations of devices and unseen devices and that your overall training methodology and sort of deployment methodology can translate across those domains.”).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over 
Jones, Keith John, GB2512093, published 9/24/2014 [hereafter referred as Jones] in view of O'Shea et al., Convolutional Radio Modulation Recognition Networks, arXiv:1602.04105v3, June 10 2016 [hereafter referred as O'Shea 2016] as applied to Claim 6; in view of O'Shea et al., Learning robust general radio signal detection using computer vision methods, published October 1 2017, 2017 51st Asilomar Conference on Signals, Systems, and Computers, Oct 29 2017-Nov 1 2017 [hereafter referred as O'Shea 2017].
Regarding Claim 12, 
Jones in view of O’Shea 2016 as applied to Claim 6 teaches
The method of claim 6, 
… wherein classifying at least one of a type or likelihood of signal present (Examiner’s note: As indicated earlier, Jones teaches computing estimates for the signal period and the number of frequency sweep samples, and using these estimates to perform an analysis involving the estimated signal peaks relative to the main peak and the estimated number of sweep samples offset from the position of the main peak, and concluding whether the signal is of modulated swept frequency type or not. This conclusion of the signal being a modulated swept frequency type or not corresponds to a classification of the one or more RF signals according to a likelihood of a signal being present (Jones p.11 line 21-p.12 line 14; and p.12 line 30-p.13 line 3).) …
While Jones in view of O’Shea 2016 teaches inputting training vectors representing two dimensions of a signal into a convolutional neural network to classify a signal type, Jones in view of O’Shea 2016 does not explicitly teach
… for each of the one or more RF signals: 
comparing the time bounds and the frequency bounds of the RF signal with 
determining that the time bounds and the frequency bounds of the signal are within a threshold range of a bounding box of the one or more bounding boxes; and 
in response to the determination, classifying the signal as at least one of a type of RF signal corresponding to the bounding box, or with a likelihood of a signal type present corresponding to the bounding box.
O’Shea 2017 teaches
… for each of the one or more RF signals (Examiner’s note: O’Shea 2017 teaches processing spectrogram datasets containing at least one event signal using an object detection convolutional neural network (O’Shea 2017 p.830 Section III.A. Our Tiny-Yolo Network Architecture; O’Shea 2017 p.830 Section III.B. Training & Evaluation Dataset 1st paragraph; and p.831 Figure 3, p.831 Section IV. Performance Analysis 1st paragraph: “The Tiny-Yolo network described in the previous section was trained on 20,000 spectrograms, each of which contained at least one event …”).): 
comparing the time bounds and the frequency bounds of the RF signal with (Examiner’s note: As indicated earlier, O’Shea 2017 teaches providing spectral power values in time and frequency as input to a convolutional neural network, where these input spectral power values in time and frequency are spectrograms containing at least one event signal, where the training dataset also includes known ground truth data (O’Shea 2017 p.830 Section III.A. Our Tiny-Yolo Network Architecture; p.830 Section III.B. Training & Evaluation Dataset 1st paragraph; and p.831 Figure 3, p.831 Section IV. Performance Analysis 1st paragraph). O’Shea 2017 further teaches the supervised training process is based on optimizing a loss function that minimizes the sum of scaled mean-squared error loss between target labels and network predictions, where the optimization/minimization of this respective mean-squared error loss between target labels and network predictions corresponds to a class likelihood that each network prediction (i.e., bounding box) contains a signal associated with the corresponding target label. O’Shea 2017 further teaches the training loss function determines L2 distances between labeled                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                    ,                         
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                        
                     time and frequency locations and height                         
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                        
                    /width                         
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                        
                     values and predicted                         
                            
                                
                                    
                                        
                                             
                                            x
                                        
                                        ^
                                    
                                
                                
                                    i
                                
                            
                        
                    ,                         
                            
                                
                                    
                                        
                                             
                                            y
                                        
                                        ^
                                    
                                
                                
                                    i
                                
                            
                        
                     time and frequency locations and height                         
                            
                                
                                    
                                        
                                             
                                            h
                                        
                                        ^
                                    
                                
                                
                                    i
                                
                            
                        
                    , width                         
                            
                                
                                    
                                        
                                             
                                            w
                                        
                                        ^
                                    
                                
                                
                                    i
                                
                            
                        
                      values. This calculation of L2 distances for each input training data against known time and frequency locations and height/width values provided by the ground truth data corresponds to a comparison of the predicted time and frequency bounds (representing a predicted bounding box) against an expected labelled bounding box (O’Shea 2017 p.830 Section III.B. Training & Evaluation Dataset: “… The training loss function … involves the minimization of a sum of scaled mean-squared error loss between target labels and network predictions for each of the grid output values. The full loss function … in equation 1 where                         
                            
                                
                                    L
                                
                                
                                    Y
                                    O
                                    L
                                    O
                                
                            
                        
                     represents the aggregate loss function optimized by the network …                         
                            
                                
                                    D
                                
                                
                                    L
                                    2
                                
                            
                        
                     represents the L2 distance between values (x/y location and width/height (w/h) …                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                     represents a class presence, and                         
                            
                                
                                    p
                                
                                
                                    i
                                
                            
                            
                                
                                    c
                                
                            
                        
                     is the class likelihood … for most of our work we can simplify this expression to a single class (i.e., detection only, not classification).”; p.831 Figure 3 Synthetic training set spectrograms with ground truth and predictions from the Tiny-YOLO network, where the ground truth annotations on the spectrogram data correspond to labeling one or more bounding boxes with a known signal type; p.831 col.1 equation (1), p.831 Figure 4; and p.832 Figure 5 Small-Yolo network predictions of signal bounding boxes on over the air ISM band radio emissions, where the predicted bounding boxes are in dimensions of time and frequency).); 
determining that the time bounds and the frequency bounds of the signal are within a threshold range of a bounding box of the one or more bounding boxes (Examiner’s note: As indicated earlier, O’Shea 2017 teaches the training loss function determines L2 distances between labeled                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                    ,                         
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                        
                     time and frequency locations and height                         
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                        
                    /width                         
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                        
                     values and predicted                         
                            
                                
                                    
                                        
                                             
                                            x
                                        
                                        ^
                                    
                                
                                
                                    i
                                
                            
                        
                    ,                         
                            
                                
                                    
                                        
                                             
                                            y
                                        
                                        ^
                                    
                                
                                
                                    i
                                
                            
                        
                     time and frequency locations and height                         
                            
                                
                                    
                                        
                                             
                                            h
                                        
                                        ^
                                    
                                
                                
                                    i
                                
                            
                        
                    , width                         
                            
                                
                                    
                                        
                                             
                                            w
                                        
                                        ^
                                    
                                
                                
                                    i
                                
                            
                        
                      values. This calculation of L2 distances for each input training data against known time and frequency locations and height/width values provided by the ground truth data corresponds to a comparison of the predicted time and frequency bounds (representing a predicted bounding box) against an expected labelled bounding box, with the result of the L2 distance function indicating whether a signal is detected within the expected ground truth values corresponds to a determination that the time and frequency bounds are within a threshold range of a bounding box (O’Shea 2017 p.830 Section III.B. Training & Evaluation Dataset; p.831 Figure 3; p.831 col.1 equation (1) and p.831 Figure 4; and p.832 Figure 5).); and 
in response to the determination, classifying the signal as at least one of a type of RF signal corresponding to the bounding box, or with a likelihood of a signal type present corresponding to the bounding box (Examiner’s note: As indicated earlier, O’Shea 2017 teaches training an object detection convolutional neural network, where the output of the neural network is a detection of a class presence and a class likelihood of a signal being present in a bounding box, and as such, this signal detection corresponds to a classification of the signal as a likelihood of a signal type present corresponding to the bounding box (O’Shea 2017 p.830 Section III.B. Training & Evaluation Dataset 2nd paragraph: “…                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                     represents a class presence, and                         
                            
                                
                                    p
                                
                                
                                    i
                                
                            
                            
                                
                                    c
                                
                            
                        
                     is the class likelihood … for most of our work we can simplify this expression to a single class (i.e., detection only, not classification).”; p.831 Figure 3 and Section IV. Performance Analysis 1st paragraph: “… Figure 3 shows the ground truth images (with bounding box labels shown in blue) from the validation set along with the YOLO output (predicted bounding boxes) shown in red).”; and p.832 Figure 5).).
Both Jones in view of O’Shea 2016 and O’Shea 2017 are analogous art since they both teach processing received signals to perform signal detection and classification.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take signal detection and classification methods taught in Jones in view of O’Shea 2016 and enhance them with the signal detection and classification methods as taught in O’Shea 2017 as a way to improve the robustness of detecting signals in a system. The motivation to combine is taught in O’Shea 2017, as provided in the prior art claim mapping of Claim 7 recited above.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over 
Jones, Keith John, GB2512093, published 9/24/2014 [hereafter referred as Jones] in view of Blazquez et al., Digital Architecture for an Ultra-Wideband Radio Receiver, 2003 IEEE 58th Vehicular Technology Conference, IEEE 2003 [hereafter referred as Blazquez].
Regarding Claim 17, 
Jones as applied to Claim 16 teaches
The system of claim 16, the system further comprising: 
the RF communication receiver (Examiner’s note: As indicated earlier, Jones teaches receiving radio frequency signals using a radio frequency receiver, and converting the received signals using an analogue-to-digital converter (ADC) into a sample data stream (Jones Figure 1 and p.8 lines 13-16).) …
While Jones teaches receiving radio frequency signals using a radio frequency receiver, and converting the received signals using an analogue-to-digital converter (ADC) into a sample data stream, Jones does not explicitly teach
… an antenna coupled to the RF communication receiver, wherein the electromagnetic energy impinged the antenna.
Blazquez teaches
… an antenna coupled to the RF communication receiver, wherein the electromagnetic energy impinged the antenna (Examiner’s note: Blazquez teaches a digital wideband receiver architecture containing an antenna coupled to a receiver, where the antenna senses a radio wave signal within a coverage area, and amplifies the signal to within a dynamic frequency range for processing by demodulators and down-conversion elements before it is processed by the analog-to-digital conversion component (Blazquez p.1 Figure 1, showing a receiver coupled with an antenna and a signal being detected by the antenna; and pp.1-2 Section III. Receiver Architecture and Section III.A. Analog Front-End: “The front-end begins with an electrically small wideband receive antenna designed to achieve linear phase, low Voltage Standing Wave Ratio (VSWR), wide beamwidth and high radiation efficient throughout the entire band …”).).
Both Jones and Blazquez are analogous art since they both teach radio frequency receivers processing signals by sending a detected signal to an analog-to-digital converter for further signal processing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the radio frequency receiver taught in Jones and apply an antenna coupled to the radio frequency receiver as taught in Blazquez as a way to detect and capture a signal in the surrounding environment. As indicated above, Jones teaches receiving radio frequency signals using a radio frequency receiver, and converting the received signals using an analogue-to-digital converter (ADC) into a sample data stream. Blazquez teaches a similar radio frequency receiver connected to an analog to digital conversion unit, as well as an antenna that is coupled with the radio frequency receiver that detects an wave signal in the surrounding environment. In both cases, a person having ordinary skill in the art would understand that in order for a radio frequency receiver to detect and capture a signal in the surrounding environment an antenna is needed to perform the detection. Hence, a person of ordinary skill in the art would have combined the teachings of Jones and Blazquez in order to detect and capture a signal in the surrounding environment, where the captured real-time signal is further applied to an analog-to-digital converter to transform the signal into a digitized representation that can be used in further analysis to produce the same predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
West et al., DFT Signal Detection and Channelization with a Deep Neural Network Modulation Classifier, 2017 IEE International Symposium on Dynamic Spectrum Access Networks (DySPAN), March 06-09 2017, IEEE 2007, where West teaches performing signal detection using discrete Fourier transform methods to determine the time-frequency estimates for each signal, where these estimates are provided to a convolutional deep neural network to further determine the presence of a signal with desired signal characteristics, which then further classifies the detected signal as a one-hot-encoding of expected signal modulation types (West p.1 Section I. Introduction; p.2 Figure 2; and pp.2-3 Section II.B Signal Modulation Classification).
Cox et al., Classification of simulated radio signals using Wide Residual Networks for use in the search for extra-terrestrial intelligence, arXiv:1803.08624v1, March 23 2018, where Cox teaches generating simulated signals bounded in the time and frequency domains using Fourier transformations, where these time-frequency representations are used for classification into a various types of neural network architectures including CNN and ResNet (Cox p.2 Section 1.1 The Spectrogram; pp.4-6 Simulations and Figure 2; and pp.9-10 Exploration of CNN Architectures). 
Lees et al., Deep Learning Classification of 3.5 GHz Band Spectrograms with Applications to Spectrum Sensing, arXiv:1806.07745v2 September 13 2018, where Lees teaches performing SPN-43 signal detection in the 3.5 GHz band using spectrograms computed using a short-time Fourier transform, where these spectrograms are provided to a convolutional neural network (Lees pp.1-2 Section II. 3.5GHz Spectrograms and p.3 Figure 1; and p.2 Section III.A. Convolutional Neural Network).
Jeong et al., Spectrogram-Based Automatic Modulation Recognition Using Convolutional Neural Network, 2018 Tenth International Conference on Ubiquitous and Future Networks (ICUFN), July 3-6 2018, where Jeong teaches classifying modulation types with spectrograms obtained through short-time Fourier transform (Jeong Abstract, p.844 col.1st paragraph; p.844 Figure 2 and p.844 Section III. Convolutional Neural Network Architecture; and p.844 Section IV. Training & Test Procedures 1st-2nd paragraphs and p.845 Figure 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121